 

Exhibit 10.2



 

Execution Version

 

SECURITY AGREEMENT


Dated April 4, 2017

 

among

 

The Grantors referred to herein,
as Grantors

 

and

 

ROYAL BANK OF CANADA,
as Administrative Agent

 

 

 

 

Table of Contents

 

Section   Page       Section 1. Defined Terms 1       Section 2. Grant of
Security 2       Section 3. Security for Obligations 6       Section 4. Grantors
Remain Liable 7       Section 5. Delivery and Control of Security Collateral 7  
    Section 6. Electronic Chattel Paper, Transferable Records; Giving Notice of
Commercial Tort Claims; Letter of Credit Rights 8       Section 7.
Representations and Warranties 9       Section 8. Further Assurances 11      
Section 9. Post-Closing Changes; Bailees; Collections on Assigned Agreements and
Accounts 11       Section 10. As to Intellectual Property Collateral 12      
Section 11. Voting Rights; Dividends; Etc 13       Section 12. Administrative
Agent Appointed Attorney-in-Fact 15       Section 13. Administrative Agent May
Perform 15       Section 14. The Administrative Agent’s Duties 15       Section
15. Remedies 16       Section 16. Expenses 17       Section 17. Amendments;
Waivers; Additional Grantors; Etc 17       Section 18. Notices, Etc 17      
Section 19. Continuing Security Interest; Assignments under the Credit Agreement
18       Section 20. Release; Termination 18       Section 21. Execution in
Counterparts 18       Section 22. The Mortgages 18       Section 23. Governing
Law; Jurisdiction; Etc 19

 

 i

 

 

Schedules           Schedule I - Location, Chief Executive Office, Place Where
Agreements Are Maintained, Type Of Organization, Jurisdiction Of Organization
And Organizational Identification Number Schedule II - Pledged Interests
Schedule III - Patents, Trademarks and Copyrights Schedule IV - Commercial Tort
Claims       Exhibits:           Exhibit A - Form of Security Agreement
Supplement Exhibit B - Form of Intellectual Property Security Agreement Exhibit
C - Form of Intellectual Property Security Agreement Supplement

 

 ii

 

 

SECURITY AGREEMENT, dated April 4, 2017 (this “Agreement”), among each of the
signatories hereto designated as a Grantor on the signature pages hereto
(together with any other entity that may become a party hereto as a Grantor, as
provided herein, each a “Grantor” and collectively, the “Grantors”), and ROYAL
BANK OF CANADA, as Administrative Agent (in such capacity, together with any
successor administrative agent, the “Administrative Agent”) for the Secured
Parties (as defined in the Credit Agreement referred to below).

 

PRELIMINARY STATEMENTS

 

WHEREAS, THE KEYW CORPORATION, a Maryland corporation (the “Borrower”) and a
wholly-owned subsidiary of THE KEYW HOLDING CORPORATION, a Maryland corporation
(“Parent”), Parent, each lender from time to time party thereto (collectively,
the “Lenders” and individually, each a “Lender”) and Royal Bank of Canada, as
Swing Line Lender, L/C Issuer and Administrative Agent, have entered into a
Credit Agreement dated of even date herewith (as amended, amended and restated,
supplemented, replaced, refinanced or otherwise modified from time to time
(including any increases of the principal amount outstanding thereunder), the
“Credit Agreement”);

 

WHEREAS, pursuant to the Credit Agreement, the Grantors are entering into this
Agreement in order to grant to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in the Collateral (as hereinafter defined);

 

WHEREAS, it is a condition precedent to the making of Loans by the Lenders from
time to time and the issuance of Letters of Credit by the L/C Issuers from time
to time, the entry into Secured Hedge Agreements by the Hedge Banks from time to
time and the entry into Secured Cash Management Agreements by the Cash
Management Banks from time to time that the Grantors shall have granted the
security interests and made the pledges contemplated by this Agreement; and

 

WHEREAS, each Grantor will derive substantial direct and indirect benefit from
the transactions contemplated by the Loan Documents and the other Secured
Documents (as defined herein).

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans from time to time, the L/C Issuers to issue Letters of
Credit from time to time, the Hedge Banks to enter into Secured Hedge Agreements
from time to time and the Cash Management Banks to enter into Secured Cash
Management Agreements from time to time, each Grantor hereby agrees with the
Administrative Agent for the benefit of the Secured Parties as follows:

 

Section 1.          Defined Terms. “UCC” shall mean the Uniform Commercial Code
as in effect from time to time in the State of New York; provided that, if by
reason of any mandatory provisions of law, the perfection, the effect of
perfection or non-perfection or priority of the security interests granted to
the Administrative Agent pursuant to this Agreement are governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than New York, then “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of such perfection,
effect of perfection or non-perfection or priority. Terms defined in the Credit
Agreement and not otherwise defined in this Agreement are used in this Agreement
as defined in the Credit Agreement; provided that terms defined in Article 8
or 9 of the UCC are used in this Agreement as such terms are defined in such
Article 8 or 9 (including Accounts, Certificated Security, Chattel Paper,
Commercial Tort Claims, Commodity Account, Commodity Contract, Deposit Accounts,
Documents, Equipment, Financial Assets, Fixtures, General Intangibles, Goods,
Instruments, Inventory, Investment Property, Letter of Credit Rights, Securities
Accounts, Securities Intermediary, Security, Security Entitlements and
Supporting Obligations).

 

 1 

 

 

Section 2.          Grant of Security. As security for the payment or
performance, as the case may be, in full of the Secured Obligations (as defined
below), each Grantor hereby grants to the Administrative Agent, for the benefit
of the Secured Parties, a security interest in such Grantor’s right, title and
interest in and to the following, in each case, as to each type of property
described below, whether now owned or hereafter acquired by such Grantor,
wherever located, and whether now or hereafter existing or arising
(collectively, the “Collateral”):

 

(a)all Accounts;

 

(b)all cash and Cash Equivalents;

 

(c)all Chattel Paper;

 

(d)all Commercial Tort Claims set forth on Schedule IV hereto;

 

(e)all Deposit Accounts;

 

(f)all Documents;

 

(g)all Equipment;

 

(h)all Fixtures;

 

(i)all General Intangibles;

 

(j)all Goods;

 

(k)all Instruments;

 

(l)all Inventory;

 

(m)all Letter of Credit Rights;

 

(n)the following (the “Security Collateral”):

 

(i)          all indebtedness from time to time owed to such Grantor, including,
without limitation, the Indebtedness set forth opposite such Grantor’s name on
and otherwise described on Schedule II (as such Schedule II may be supplemented
from time to time by supplements to this Agreement) (all such indebtedness
whether or not so set forth being the “Pledged Debt”), and the instruments and
promissory notes, if any, evidencing such indebtedness, and all interest, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Debt; and

 

(ii)         all Equity Interests of any Person from time to time acquired,
owned or held directly by such Grantor in any manner, including, without
limitation, the Equity Interests owned or held by each Grantor set forth
opposite such Grantor’s name on and otherwise described on Schedule II (as such
Schedule II may be supplemented from time to time by supplements to this
Agreement) (all such Equity Interests whether or not so set forth being the
“Pledged Interests”), and the certificates, if any, representing such shares or
units or other Equity Interests, and all dividends, distributions, return of
capital, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares or other Equity Interests and all warrants, rights or options
issued thereon or with respect thereto;

 

 2 

 

 

(o)          all Investment Property and all Financial Assets, and all
dividends, distributions, return of capital, interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange therefor and all warrants, rights or options issued
thereon or with respect thereto;

 

(p)          [Reserved];

 

(q)          the following (collectively, the “Intellectual Property
Collateral”) with respect to any Grantor to the extent governed by, arising
under, pursuant to, or by virtue of, the laws of the United States of America or
any state thereof:

 

(i)          all patents, patent applications, utility models, statutory
invention registrations and all inventions, including those claimed or disclosed
therein and all improvements thereto (“Patents”);

 

(ii)         all trademarks, trademark applications, service marks, domain
names, trade dress, logos, designs, slogans, trade names, business names,
corporate names and other source identifiers, and all general intangibles of
like nature whether registered or unregistered, together, in each case, with the
goodwill symbolized thereby (“Trademarks”);

 

(iii)        all copyrights, including, without limitation, copyrights in
computer software (as hereinafter defined), internet web sites and the content
thereof, whether registered or unregistered (“Copyrights”);

 

(iv)        all confidential and proprietary information, including, without
limitation, know-how, trade secrets, manufacturing and production processes and
techniques, inventions, research and development information, databases and
data, including, without limitation, technical data, financial, marketing and
business data, pricing and cost information, business and marketing plans and
customer and supplier lists and information (collectively, “Trade Secrets”), and
all other intellectual and intangible property of any type, including, without
limitation, industrial designs and mask works;

 

(v)         all registrations and applications for registration for any of the
foregoing in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, including, without limitation, the
registrations and applications for registration of United States intellectual
property set forth in Schedule III hereto (as such Schedule III may be
supplemented from time to time by supplements to this Agreement, each such
supplement being substantially in the form of Exhibit C hereto (an “IP Security
Agreement Supplement”) executed by such Grantor in favor of the Administrative
Agent from time to time), together with all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations thereof; and

 

(vi)        any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages;

 

 3 

 

 

(r)          all books and records (including, without limitation, customer
lists, credit files, printouts and other computer output materials and records)
of such Grantor pertaining to any of the Collateral;

 

(s)          all other tangible and intangible personal property of whatever
nature whether or not covered by Article 9 of the UCC; and

 

(t)          all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and Supporting
Obligations relating to, any and all of the Collateral (including, without
limitation, proceeds, collateral and Supporting Obligations that constitute
property of the types described in clauses (a) through (q) of this Section 2),
and, to the extent not otherwise included, all payments under insurance (whether
or not the Administrative Agent is the loss payee thereof), or any indemnity,
warranty or guaranty, payable by reason of loss or damage to or otherwise with
respect to any of the foregoing Collateral;

 

provided that notwithstanding anything to the contrary contained in the
foregoing clauses (a) through (t), the security interest created by this
Agreement shall not extend to, and the terms “Collateral,” “Security
Collateral,” “Agreement Collateral,” “Intellectual Property Collateral”,
“Pledged Interest” and other terms defining the components of the Collateral in
the foregoing clauses (a) through (t) shall not include, any of the following
(collectively, the “Excluded Assets”):

 

(i)          any Equity Interest of any CFC or FSHCO acquired, owned or
otherwise held directly or indirectly by such Grantor; provided that 65% of the
issued and outstanding Voting Equity Interests and 100% of the issued and
outstanding non-Voting Equity Interests of any CFC or FSHCO that is held
directly by a Grantor shall (unless, in each case, independently excluded by
operation of another provision) be pledged as Collateral and shall not, for the
avoidance of doubt, be deemed to be Excluded Assets;

 

(ii)         any asset directly or indirectly owned by any CFC or FSHCO and any
Equity Interests in any CFC or FSHCO not held directly by the Borrower or a
Guarantor;

 

(iii)        any contract, lease, license or other agreement or any property
subject to a purchase money security interest, a Capitalized Lease Obligation or
other similar arrangement permitted under the Credit Agreement and any proceeds
and receivables thereof to the extent that (and only for so long as) a grant of
a security interest therein would violate or invalidate, or result in other
adverse consequences to Parent and its Subsidiaries under, such contract, lease,
license, agreement, or purchase money, Capitalized Lease Obligation or similar
arrangement, or create a right of termination in favor, or require the consent,
of any other party thereto (other than the Borrower or any Guarantor), in each
case to the extent not rendered unenforceable pursuant to applicable provisions
of the UCC or other applicable law; provided, that the Collateral shall include
proceeds and receivables (that are not otherwise Excluded Assets) of any
property excluded under this clause (iii) to the extent the assignment thereof
is expressly deemed effective under the UCC notwithstanding such prohibition;

 

(iv)        any assets, to the extent that, and solely for so long as, a grant
of a security interest therein would violate an enforceable Contractual
Obligation in existence on the Closing Date, or, in the case of a Subsidiary
acquired after the Closing Date, assumed by any Grantor in connection with such
acquisition, in each case, that (A) is binding on such assets, (B) was existing
on the Closing Date or at the time of the acquisition thereof, as applicable,
and (C) was not created or made binding on such assets in contemplation or in
connection with the Transactions or the acquisition of such assets, as
applicable, in each case to the extent the applicable prohibition or requirement
for consent is not rendered ineffective pursuant to applicable provisions of the
UCC; provided that the Collateral shall include proceeds and receivables (that
are not otherwise Excluded Assets) of any property excluded under this
clause (iv) to the extent the assignment thereof is expressly deemed effective
under the UCC notwithstanding such prohibition;

 

 4 

 

 

(v)         any Equity Interests in Joint Ventures or any non-wholly owned
Subsidiary to the extent prohibited by the organizational documents of such
Person;

 

(vi)        any leasehold interests in real property (including Fixtures related
thereto) (and there shall be no requirement to deliver landlord lien waivers,
estoppels or collateral access letters);

 

(vii)       any property of any Grantor, to the extent (A) that any applicable
Law or Governmental Authority prohibits the creation of a Lien thereon or such
creation would require a consent of any Governmental Authority or any other
Person (other than Parent, the Borrower or any of their respective Subsidiaries)
that has not been obtained, in each case to the extent the applicable
prohibition or requirement for consent is not rendered ineffective pursuant to
applicable provisions of the UCC; provided that the Collateral shall include
proceeds and receivables (that are not otherwise Excluded Assets) of any
property excluded under this clause (A) to the extent the assignment thereof is
expressly deemed effective under the UCC notwithstanding such prohibition, or
(B) the grant of a security interest therein would result in material adverse
tax consequences as a result of the operation of Section 956 of the Code, as
reasonably determined by the Borrower in good faith in consultation with the
Administrative Agent, and as certified in writing to the Administrative Agent by
a Responsible Officer of the Borrower;

 

(viii)      any fee interest in owned real property (including Fixtures related
thereto) if the fair market value of such fee interest is less than $3,000,000
individually;

 

(ix)         any intent-to-use trademark applications prior to the filing, and
acceptance by the United States Patent and Trademark Office, of a “Statement of
Use or “Amendment to Allege Use” with respect thereto, if any, to the extent
that, and solely during the period in which, the grant of a security interest
therein prior to such filing and acceptance would impair the validity or
enforceability of such intent-to-use trademark applications or the resulting
trademark applications under applicable federal law;

 

(x)          any governmental licenses or state or local franchises, charters
and authorizations, to the extent that (and only for so long as) a grant of a
security interest therein would be prohibited or restricted thereby, in each
case to the extent the applicable prohibition or restriction is not rendered
ineffective after giving effect to the applicable provisions of the UCC;

 

(xi)         any margin stock (within the meaning of Regulation U issued by the
FRB);

 

(xii)        deposit, commodities and/or securities accounts, the balance of
which are maintained solely for payroll, tax, escrow, trust, pension or employee
benefits payments (the “Exempt Deposit Accounts”); and

 

(xiii)       any personal property of any Grantor, to the extent that the
Administrative Agent and the Borrower reasonably agree that the cost or burden
of obtaining a security interest therein, would be excessive in relation to the
practical benefit to the Secured Parties obtained thereby.

 

 5 

 

 

provided, further, however, that the term “Excluded Assets” shall not (x) as of
the Closing Date, include the shares of capital stock and limited liability
company interests described in Schedule II and (y) except to the extent
expressly set forth to the contrary include proceeds of any items contained in
the foregoing clauses (i) through (xiii) to the extent such proceeds would not
otherwise constitute an “Excluded Asset” pursuant to the terms of this
Agreement.

 

Notwithstanding anything to the contrary contained in the foregoing clauses (a)
through (t) or in the Loan Documents, no Grantor shall be required to (w) enter
into control agreements or other control arrangements with respect to, or
otherwise perfect any security interest by “control” including over, securities
accounts, deposit accounts, other bank accounts, cash and cash equivalents and
accounts related to the clearing, payment processing and similar operations of
Parent, the Borrower and their respective Subsidiaries, or other assets
specifically requiring perfection through control, other than certificates
evidencing Pledged Interests and instruments evidencing Pledged Debt, (x) take
any action in, or required by the laws of, any jurisdiction (other than in the
United States of America, any state thereof and the District of Columbia) to
create a security interest in or to perfect any security interest in any
Collateral, including in Equity Interests of CFCs or FSHCOs or any intellectual
property rights (it being understood that there shall be no security documents
governed by the laws of any jurisdiction (other than in the United States of
America, any state thereof and the District of Columbia) and there shall be no
requirement of any Grantor to make any filings or take any action in any office
in any foreign jurisdiction, including with respect to foreign intellectual
property), (y) perfect the security interest in the following other than by the
filing of a UCC financing statement in the filing office indicated in
Section 9-501(a)(2) of the applicable UCC: (1) Letter of Credit Rights,
(2) motor vehicles and other assets subject to certificates of title,
(3) Commercial Tort Claims with a claimed amount of less than $3,000,000 or
(4) instruments representing or evidencing Pledged Debt (other than any such
indebtedness constituting intercompany indebtedness) in an aggregate principal
amount of less than $3,000,000 or (z) perfect the security interest in certain
Collateral in such circumstances where the Administrative Agent determines, in
its sole discretion, that the cost of perfecting the security interest in such
Collateral is excessive in relation to the practical benefit to the Secured
Parties obtained thereby (clauses (w), (x), (y) and (z)), collectively, the
“Perfection Exceptions”).

 

Section 3.          Security for Obligations. This Agreement secures, in the
case of each Grantor, the payment of all Obligations of such Grantor now or
hereafter existing under the Loan Documents, any Secured Cash Management
Agreement and any Secured Hedge Agreement (the Loan Documents, Secured Cash
Management Agreements and Secured Hedge Agreements, collectively, the “Secured
Documents”) (as such Secured Documents may be amended, amended and restated,
supplemented, replaced, refinanced or otherwise modified from time to time
(including any increases of the principal amount outstanding thereunder)),
whether direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise (all
such Obligations being the “Secured Obligations”). Without limiting the
generality of the foregoing, this Agreement secures, as to each Grantor, the
payment of all amounts that constitute part of the Secured Obligations that
would be owed by such Grantor to any Secured Party under the Secured Documents
but for the fact that they are unenforceable or not allowable due to the effects
of Debtor Relief Laws. Notwithstanding anything to the contrary contained in
this Agreement or any provision of any other Loan Document, the Secured
Obligations shall not extend to or include any Excluded Swap Obligation.

 

 6 

 

 

Section 4.          Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Administrative
Agent of any of the rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Secured Document, nor shall any Secured Party be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

 

Section 5.          Delivery and Control of Security Collateral; Assignment of
Government Claims.

 

(a)          All certificates, if any, representing or evidencing the Pledged
Interests and all instruments representing or evidencing the Pledged Debt in an
aggregate principal amount in excess of $3,000,000 shall be delivered to and
held by or on behalf of the Administrative Agent pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to the Administrative Agent. During the continuation of
an Event of Default, the Administrative Agent shall have the right, at any time
in its discretion and with notice to the Borrower (provided that, in the case of
an Event of Default pursuant to Sections 8.01(f) or (g) of the Credit Agreement,
such notice shall have automatically been deemed to have been given), to
(i) transfer to or to register in the name of the Administrative Agent or any of
its nominees any or all of the Security Collateral, subject only to the
revocable rights specified in Section 11(a), (ii) exchange certificates or
instruments representing or evidencing Security Collateral for certificates or
instruments of smaller or larger denominations and (iii) convert Security
Collateral consisting of Financial Assets credited to any Securities Account to
Security Collateral consisting of Financial Assets held directly by the
Administrative Agent, and to convert Security Collateral consisting of Financial
Assets held directly by the Administrative Agent to Security Collateral
consisting of Financial Assets credited to any Securities Account.

 

(b)          Upon the request of the Administrative Agent after an Event of
Default which is continuing, the Borrower and the applicable Loan Parties shall
reasonable best efforts to promptly assign to the Administrative Agent all
rights to payments due or to become due under Government Contracts (other than
Government Contracts that (i) provide for aggregate payments to Parent, the
Borrower and their respective Subsidiaries of less than $3,000,000, (ii) are
less than six months in duration or (iii) prohibit the assignment of rights to
payment) by complying with the Federal Assignment of Claims Act of 1940 and all
rules and regulations issued thereunder or relating thereto.

 

(c)          During the continuation of an Event of Default, promptly upon the
reasonable request of the Administrative Agent (provided that, in the case of an
Event of Default pursuant to Sections 8.01(f) or (g) of the Credit Agreement,
such request shall have automatically been deemed to have been given), with
respect to any Security Collateral in which any Grantor has any right, title or
interest and that constitutes an uncertificated security of a Subsidiary (but
only to the extent that the issuer thereof is (a) wholly-owned by one or more
Grantors and (b) organized under the laws of a State of the United States or the
District of Columbia), such Grantor will cause the issuer thereof (at the option
of the Administrative Agent (provided that, in the case of any deemed notice as
a result of an Event of Default pursuant to Sections 8.01(f) or (g) of the
Credit Agreement, the Administrative Agent shall be deemed to have elected the
option set forth in the following clause (b)(i))) either (i) to register the
Administrative Agent as the registered owner of such security or (ii) to agree
in an authenticated record with such Grantor and the Administrative Agent that
such issuer will comply with instructions with respect to such security
originated by the Administrative Agent without further consent of such Grantor,
such authenticated record to be in form and substance reasonably satisfactory to
the Administrative Agent. During the continuation of an Event of Default, with
respect to any Security Collateral in which any Grantor has any right, title or
interest and that is not an uncertificated security, promptly upon the request
of the Administrative Agent (provided that, in the case of an Event of Default
pursuant to Sections 8.01(f) or (g) of the Credit Agreement, such request shall
have automatically been deemed to have been given), such Grantor will notify
each issuer of Pledged Interests that such Pledged Interests are subject to the
security interests granted hereunder.

 

 7 

 

 

(d)          With respect to any interest in any limited liability company or
limited partnership constituting Security Collateral in which any Grantor has
any right, title or interest, on the date hereof or in the future, that
constitutes a “security” within the meaning of Article 8 of the UCC and is
governed by Article 8 of the UCC (but only to the extent that the issuer thereof
is (a) wholly-owned and (b) organized under the laws of a State of the United
States or the District of Columbia), such Grantor agrees that (i) such interest
shall be certificated and (ii) each such interest shall at all times hereafter
continue to be such a security and represented by such certificate. With respect
to any interest in any limited liability company or limited partnership
constituting Security Collateral in which any Grantor has any right, title or
interest, on the date hereof or in the future, and that does not constitute a
“security” within the meaning of Article 8 of the UCC (but only to the extent
that the issuer thereof is (a) wholly-owned and (b) organized under the laws of
a State of the United States or the District of Columbia), such Grantor shall at
no time elect to treat any such interest as a “security” within the meaning of
Article 8 of the UCC, nor shall such interest be represented by a certificate,
unless such Grantor provides written notification to the Administrative Agent of
such election and such interest is thereafter represented by a certificate that
is promptly delivered to the Administrative Agent pursuant to the terms hereof.

 

(e)          During the continuation of an Event of Default, promptly upon the
request of the Administrative Agent (provided that, in the case of an Event of
Default pursuant to Sections 8.01(f) or (g) of the Credit Agreement, such
request shall have automatically been deemed to have been given), such Grantor
will notify each issuer of Pledged Debt that such Pledged Debt is subject to the
security interests granted hereunder.

 

Section 6.          Electronic Chattel Paper, Transferable Records; Giving
Notice of Commercial Tort Claims; Letter of Credit Rights. So long as any
Secured Obligation of any Loan Party under any Secured Document shall remain
unpaid (other than contingent indemnification or other contingent obligations
and obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements, in each case, as to which no claim has been asserted)
or any Letter of Credit shall be outstanding (other than Letters of Credit which
have been Cash Collateralized and Letters of Credit in respect of which other
arrangements satisfactory to the L/C Issuer that issued the applicable Letter of
Credit shall have been made):

 

(a)          during the continuation of an Event of Default, promptly upon the
request of the Administrative Agent (provided that, in the case of an Event of
Default pursuant to Sections 8.01(f) or (g) of the Credit Agreement, such
request shall have automatically been deemed to have been given), each Grantor
will maintain all (i) Electronic Chattel Paper having an individual value in
excess of $1,500,000 so that the Administrative Agent has control of such
Electronic Chattel Paper in the manner specified in Section 9-105 of the UCC and
(ii) all transferable records having an individual value in excess of $1,500,000
so that the Administrative Agent has control of such transferable records in the
manner specified in Section 16 of the Uniform Electronic Transactions Act, as in
effect in the jurisdiction governing such transferable record (“UETA”);

 

(b)          each Grantor will give prompt notice to the Administrative Agent of
any individual Commercial Tort Claim with a claimed amount in excess of
$3,000,000 that may arise after the date hereof and will, within 45 days
thereafter, execute or otherwise authenticate a supplement to this Agreement and
otherwise take all necessary action to subject such Commercial Tort Claim to the
security interest created under this Agreement; and

 

 8 

 

 

(c)          each Grantor, by granting a security interest in Letter of Credit
Rights to the Administrative Agent, intends to (and hereby does) assign to the
Administrative Agent its rights (including its contingent rights) to the
proceeds of all such Letter of Credit Rights of which it is or hereafter becomes
a beneficiary or assignee (it being understood that no actions shall be required
to perfect a security interest in Letter of Credit Rights other than filing of a
Uniform Commercial Code financing statement). Upon the occurrence and
continuation of an Event of Default, each Grantor will, promptly upon written
request by the Administrative Agent (provided that, in the case of an Event of
Default pursuant to Sections 8.01(f) or (g) of the Credit Agreement, such
written request shall have automatically been deemed to have been given),
(i) notify (and such Grantor hereby authorizes the Administrative Agent to
notify, upon written notice to such Grantor of its intention to do so) the
issuer and each nominated person with respect to each of the letters of credit
that the Letter of Credit Rights have been assigned to the Administrative Agent
hereunder and any payments due or to become due in respect thereof are to be
made directly to the Administrative Agent or its designee and (ii) arrange for
the Administrative Agent to become the transferee beneficiary of such letter of
credit.

 

Section 7.          Representations and Warranties. Each Grantor represents and
warrants as follows (it being understood that none of the foregoing applies to
the Excluded Assets):

 

(a)          as of and after the Closing Date, except as otherwise notified to
the Administrative Agent pursuant to Section 9(a), (i) such Grantor’s exact
legal name, as defined in Section 9-503(a) of the UCC, type of organization,
jurisdiction of organization or incorporation, organizational identification
number (if any) and taxpayer identification number (if any), is correctly set
forth on Schedule I hereto (as such Schedule I may be supplemented from time to
time by supplements to this Agreement), (ii) such Grantor is located (within the
meaning of Section 9-307 of the UCC) and has its chief executive office, in the
state or jurisdiction set forth on Schedule I hereto and (iii) such Grantor has
no trade names other than as listed on Schedule I hereto and as of the Closing
Date, within the five (5) years preceding the Closing Date, has not changed its
name, location, chief executive office, type of organization, jurisdiction of
organization or incorporation, organizational identification number (if any) or
taxpayer identification number (if any) from those set forth on Schedule I,
except as described on Schedule I;

 

(b)          as of the Closing Date, (i) all Pledged Interests consisting of
certificated securities and (ii) all Pledged Debt evidenced or represented by
instruments in an aggregate principal amount in excess of $3,000,000 have been
delivered to the Administrative Agent in accordance herewith and with the Credit
Agreement;

 

(c)          such Grantor is the legal and beneficial owner of the Collateral
granted or purported to be granted by it, free and clear of any Lien, claim,
option or right of others, except for the security interests created under this
Agreement and Liens permitted under Section 7.01 of the Credit Agreement;

 

(d)          as of the Closing Date, the Pledged Interests pledged by such
Grantor constitute the percentage of the issued and outstanding Equity Interests
of the issuers thereof indicated on Schedule II hereto;

 

 9 

 

 

(e)          upon the filing of appropriate financing statements in the
appropriate filing office and the recordation of the Intellectual Property
Security Agreement (as hereinafter defined) with the United States Patent and
Trademark Office and/or the United States Copyright Office, as applicable, all
actions necessary to perfect the security interest, so far as perfection is
possible under relevant law and required under the Loan Documents, in the
Collateral of such Grantor created under this Agreement with respect to which a
Lien may be perfected by filing pursuant to the UCC or 35 U.S.C. §261, 15 U.S.C.
§1060 or 17 U.S.C. §205 shall have been duly made or taken and will be in full
force and effect, and this Agreement creates in favor of the Administrative
Agent for the benefit of the Secured Parties a valid and, together with such
filings and other actions, perfected, so far as perfection is possible under
relevant law and required under the Loan Documents, first priority security
interest in such Collateral of such Grantor (subject to Liens permitted by
Section 7.01 of the Credit Agreement), securing the payment of the Secured
Obligations to the extent provided herein;

 

(f)          except as could not reasonably be expected to, individually, or in
the aggregate, have a Material Adverse Effect as to itself and its Intellectual
Property Collateral:

 

(i)          as of the Closing Date, the Intellectual Property Collateral set
forth on Schedule III hereto includes (A) all of the registered or applied for
Patents, Trademarks and Copyrights owned by such Grantor and material to such
Grantor’s business, and (B) all domain names owned by any Grantor and material
to such Grantor’s business, except for any domain names originated as a result
of foreign intellectual property filings;

 

(ii)         such Grantor has made or performed, or caused to be made or
performed, all filings, recordings and other acts and has paid all required fees
and taxes to maintain in full force and effect and protect its interest in each
and every application and registration made by the previous owner for
Intellectual Property Collateral owned by such Grantor, including, without
limitation, recordations of any of its proprietary interests in United States
Patents and United States Trademarks with the United States Patent and Trademark
Office and recordation of any of its proprietary interests in United States
Copyrights with the United States Copyright Office made by the previous owner;
and such Grantor has used proper statutory notice in the same manner as the
previous owner in connection with its use of each such Patent, Trademark and
Copyright owned by such Grantor; and

 

(iii)        to such Grantor’s knowledge, (A) none of the Trade Secrets of such
Grantor has been divulged, disclosed or appropriated to the detriment of such
Grantor for the benefit of any Person other than such Grantor, except as set
forth on Schedule III and (B) such Grantor has taken commercially reasonable
measures to protect the confidentiality of such Grantor’s Trade Secrets.

 

(g)          such Grantor has no Commercial Tort Claims with an individual
claimed value in excess of $3,000,000 on the Closing Date other than those
listed in Schedule IV and additional Commercial Tort Claims as to which such
Grantor has complied with the requirements of Section 6(b) hereof.

 

 10 

 

 

Section 8.          Further Assurances. (a) Each Grantor agrees that from time
to time, at the request of the Administrative Agent and the expense of such
Grantor, such Grantor will promptly execute and deliver, or otherwise
authenticate, all further instruments and documents, and take all further action
that may be necessary or that the Administrative Agent may reasonably request,
in order to perfect and protect any pledge or security interest granted or
purported to be granted by such Grantor hereunder or to enable the
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral of such Grantor, subject in each case to the
Perfection Exceptions. Without limiting the generality of the foregoing, each
Grantor will, upon the Administrative Agent’s reasonable request, promptly with
respect to Collateral of such Grantor: (i) if any such Collateral with a value
in excess of $3,000,000 shall be evidenced by a promissory note or other
instrument or Chattel Paper, deliver and pledge to the Administrative Agent
hereunder such note or instrument or Chattel Paper duly indorsed and accompanied
by duly executed instruments of transfer or assignment, all in form and
substance reasonably satisfactory to the Administrative Agent; (ii) execute or
authenticate and file such financing or continuation statements, or amendments
thereto, and such other instruments or notices, as may be reasonably necessary
or desirable, or as the Administrative Agent may reasonably request, in order to
perfect and preserve the security interest granted or purported to be granted by
such Grantor hereunder; notwithstanding anything to the contrary herein or in
any Loan Document, the Grantors shall not have any obligation to perfect any
security interest granted hereunder in any Intellectual Property Collateral in
any jurisdiction other than the United States, any state thereof or the District
of Columbia; (iii) deliver and pledge to the Administrative Agent for the
benefit of the Secured Parties certificates representing Security Collateral
that constitutes certificated securities, accompanied by undated stock or bond
powers executed in blank (to the extent required to be pledged pursuant to the
Credit Agreement or this Agreement) and (iv) deliver to the Administrative Agent
evidence that all other actions that the Administrative Agent may deem
reasonably necessary or desirable in order to perfect and protect the security
interest granted or purported to be granted by such Grantor under this Agreement
has been taken, subject, in each case, to the Perfection Exceptions.

 

(b)          Each Grantor hereby authorizes the Administrative Agent to file, at
any time or from time to time, one or more UCC financing or continuation
statements, and amendments thereto, including, without limitation, one or more
UCC financing statements indicating that such financing statements cover all
assets or all personal property, whether now owned or hereafter acquired (or
words of similar effect) of such Grantor, in each case without the signature of
such Grantor, and regardless of whether any particular asset described in such
financing statements falls within the scope of the UCC or the granting clause of
this Agreement.

 

Section 9.          Post-Closing Changes; Bailees and Accounts. (a) Each Grantor
will give prompt written notice to the Administrative Agent of any change in its
exact legal name, as defined in Section 9-503(a) of the UCC, type of
organization, jurisdiction of organization or incorporation, organizational
identification number (if any) and taxpayer identification number (if any) from
those set forth in Schedule I (provided that such written notice shall be given
no later than ten (10) Business Days (or such later date as may be agreed by the
Administrative Agent) after such change) and will take all action reasonably
required by the Administrative Agent for the purpose of perfecting or protecting
the security interest granted by this Agreement.

 

(b)          During the continuation of an Event of Default, if Collateral of
any Grantor with an aggregate value in excess of $3,000,000 is at any time in
the possession or control of a warehouseman, bailee or agent, upon the request
of the Administrative Agent (provided that, in the case of an Event of Default
pursuant to Sections 8.01(f) or (g) of the Credit Agreement, such request shall
have automatically been deemed to have been given) such Grantor will (i) notify
such warehouseman, bailee or agent of the security interest created hereunder,
(ii) instruct such warehouseman, bailee or agent to hold all such Collateral
solely for the Administrative Agent’s account subject only to the Administrative
Agent’s instructions, (iii) use commercially reasonable efforts to cause such
warehouseman, bailee or agent to authenticate a record (in form and substance
reasonably satisfactory to the Administrative Agent) acknowledging that it holds
possession of such Collateral for the Administrative Agent’s benefit and shall
act solely on the instructions of the Administrative Agent without the further
consent of the Grantor or any other Person and (iv) if obtained, make such
authenticated record available to the Administrative Agent.

 

 11 

 

 

(c)          Except as otherwise provided in this Section 9(c), each Grantor may
continue to collect, at its own expense, in its sole discretion, all amounts due
or to become due such Grantor under its Accounts. In connection with such
collections, such Grantor may take (and, at the Administrative Agent’s direction
during the continuation of an Event of Default, shall take) such commercially
reasonable action as such Grantor (or during the continuation of an Event of
Default, the Administrative Agent) may deem necessary or advisable to enforce
collection thereof; provided, however, that the Administrative Agent shall have
the right at any time upon the occurrence and during the continuance of an Event
of Default and upon written notice to such Grantor of its intention to do so
(provided that, in the case of an Event of Default pursuant to Sections 8.01(f)
or (g) of the Credit Agreement, such notice shall have automatically been deemed
to have been given), to notify the obligors under any Accounts, of the
assignment of such Accounts to the Administrative Agent and to direct such
obligors to make payment of all amounts due or to become due to such Grantor
thereunder directly to the Administrative Agent and, upon such notification and
at the expense of such Grantor, to enforce collection of any such Accounts, to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor might have done, and to otherwise
exercise all rights with respect to such Accounts, including, without
limitation, those set forth set forth in Section 9-607 of the UCC. After receipt
by any Grantor of written notice (provided that such written notice shall not be
required in the case of an Event of Default pursuant to Sections 8.01(f) or
(g) of the Credit Agreement) from the Administrative Agent and during the
continuation of an Event of Default, (i) all amounts and proceeds (including,
without limitation, instruments) received by such Grantor in respect of the
Accounts, of such Grantor shall be received in trust for the benefit of the
Administrative Agent hereunder, shall be segregated from other funds of such
Grantor and shall be either (A) released to such Grantor to the extent permitted
under the terms of the Credit Agreement to the extent an Event of Default no
longer shall be continuing or (B) if any Event of Default shall be continuing,
applied as provided in Section 8.03 of the Credit Agreement and (ii) except with
the consent of the Administrative Agent, such consent not to be unreasonably
withheld, such Grantor will not adjust, settle or compromise the amount or
payment of any Account, release wholly or partly any obligor thereof, or allow
any credit or discount thereon. After and during the continuation of any Event
of Default, no Grantor will permit or consent to the subordination of its right
to payment under any of the Accounts to any other indebtedness or obligations of
the obligor thereof, except with the consent of the Administrative Agent.

 

Section 10.         As to Intellectual Property Collateral. (a) Except with
respect to any Intellectual Property Collateral that a Grantor, in its
reasonable discretion, determines is no longer worth maintaining, with respect
to each item of its Intellectual Property Collateral owned by a Grantor, each
Grantor agrees to take, at its expense, commercially reasonable steps in the
United States, including, without limitation, in the United States Patent and
Trademark Office, the United States Copyright Office and any other domestic
governmental authority, as applicable, to (i) maintain the validity and
enforceability of such Intellectual Property Collateral and maintain such
Intellectual Property Collateral in full force and effect, and (ii) pursue the
registration (to the extent registrable) and maintenance of each application and
registration for any Patent, Trademark or Copyright owned by such Grantor, now
or hereafter included in such Intellectual Property Collateral, including,
without limitation, the payment of required fees and taxes, the filing of
responses to office actions issued by the United States Patent and Trademark
Office, the United States Copyright Office and any other domestic governmental
authority, as applicable, the filing of applications for renewal or extension,
the filing of affidavits under Sections 8 and 15 of the U.S. Trademark Act, the
filing of divisional, continuation, continuation-in-part, reissue and renewal
applications or extensions, the payment of maintenance fees and the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings, except, in each case, (A) as
permitted by the Loan Documents or (B) to the extent failure to do so could not
reasonably be expected to, individually, or in the aggregate, have a Material
Adverse Effect.

 

 12 

 

 

(b)          Except where failure to do so could not reasonably be expected to,
individually, or in the aggregate, have a Material Adverse Effect or where
permitted by the Loan Documents, each Grantor shall use proper statutory notice
in connection with its use of owned Intellectual Property Collateral that is
material to the business of Parent, the Borrower and their respective
Subsidiaries. Except as could not be reasonably expected to, individually, or in
the aggregate, have a Material Adverse Effect or where permitted by the Loan
Documents, no Grantor shall do or permit any act or knowingly omit to do any act
whereby any of its owned Intellectual Property Collateral may lapse or become
invalid or unenforceable or placed in the public domain.

 

(c)          Except where failure to do so could not reasonably be expected to,
individually, or in the aggregate, have a Material Adverse Effect, but subject
to pre-existing rights and licenses, each Grantor shall take all commercially
reasonable steps in the United States which it (or the Administrative Agent
during the continuation of an Event of Default) deems reasonable and appropriate
under the circumstances to preserve and protect each item of Intellectual
Property Collateral owned by such Grantor, including, without limitation,
maintaining the quality of any and all products or services used or provided in
connection with any of the Trademarks owned by such Grantor, such that it will
not be materially inferior to the quality of such products or services provided
by such Grantor under such Trademarks as of the date hereof and taking all
commercially reasonable steps to ensure that all licensed users of any such
Trademarks use such standards of quality, except as permitted by the Loan
Documents.

 

(d)          With respect to Intellectual Property Collateral owned by each
Grantor, such Grantor agrees to execute or otherwise authenticate an agreement,
in substantially the form set forth in Exhibit B hereto or otherwise in form and
substance reasonably satisfactory to the Administrative Agent (an “Intellectual
Property Security Agreement”), for recording the security interest granted
hereunder to the Administrative Agent in such Intellectual Property Collateral
with the United States Patent and Trademark Office, the United States Copyright
Office or any other domestic governmental authorities necessary to perfect the
security interest granted hereunder in any registered or applied-for United
States Intellectual Property Collateral, as applicable.

 

(e)          Without limiting Section 2, each Grantor agrees that should it
obtain an ownership interest in any item of the type set forth in Section 2(q)
that is not, as of the Closing Date, a part of the Intellectual Property
Collateral (“After-Acquired Intellectual Property”) (i) the provisions of this
Agreement shall automatically apply thereto, and (ii) any such After-Acquired
Intellectual Property and, in the case of trademarks, the goodwill symbolized
thereby, shall automatically become part of the Intellectual Property Collateral
subject to the terms and conditions of this Agreement with respect thereto. Each
Grantor shall, concurrently with the delivery of financial statements under
Section 6.01(a) and (b) of the Credit Agreement (or such later date as agreed to
by the Administrative Agent in its reasonable discretion), execute and deliver
to the Administrative Agent, or otherwise authenticate, an agreement
substantially in the form of Exhibit C hereto or otherwise in form and substance
reasonably satisfactory to the Administrative Agent (an “IP Security Agreement
Supplement”) covering such After-Acquired Intellectual Property, which such IP
Security Agreement Supplement shall be recorded with (or, at the option of the
Administrative Agent, the Administrative Agent shall be authorized to record
with) the United States Patent and Trademark Office or the United States
Copyright Office to perfect the security interest granted hereunder in any
registered or applied-for United States After-Acquired Intellectual Property, as
applicable.

 

Section 11.         Voting Rights; Dividends; Etc. (a) So long as no Event of
Default shall have occurred and be continuing:

 

(i)          each Grantor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Security Collateral of such Grantor or
any part thereof for any purpose; provided, however, that such Grantor will not
exercise or refrain from exercising any such right in a manner prohibited by the
Credit Agreement;

 

 13 

 

 

(ii)         each Grantor shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of the Security
Collateral of such Grantor if and to the extent that the payment thereof is not
otherwise prohibited by the terms of the Loan Documents; provided, however, that
any and all:

 

(A)         dividends, interest and other distributions paid or payable other
than in cash in respect of, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Security Collateral,

 

(B)         dividends and other distributions paid or payable in cash in respect
of any Security Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid in surplus, and

 

(C)         cash paid, payable or otherwise distributed in respect of principal
of, or in redemption of, or in exchange for, any Security Collateral,

 

(x)          in the case of the foregoing clause (A), any such property
distributed in respect of any Security Collateral, such property shall be deemed
to constitute acquired property and shall be forthwith delivered to the
Administrative Agent as Security Collateral in the same form as so received
(with any necessary indorsement) to the extent required by, and in accordance
with the provisions of Section 6.12 of the Credit Agreement and (y) in the case
of the foregoing clauses (B) and (C) to the extent constituting a Disposition,
any such cash distributed in respect of any Security Collateral shall be subject
to Section 2.05(b)(i) of the Credit Agreement

 

(iii)        the Administrative Agent will execute and deliver (or cause to be
executed and delivered) to each Grantor all such proxies and other instruments
as such Grantor may reasonably request for the purpose of enabling such Grantor
to exercise the voting and other rights that it is entitled to exercise pursuant
to paragraph (i) above and to receive the dividends or interest payments that it
is authorized to receive and retain pursuant to paragraph (ii) above.

 

(b)          Upon the occurrence and during the continuance of an Event of
Default:

 

(i)          upon notice to the applicable Grantor, and automatically in the
case of clause (y) below to the extent such Event of Default is under
Section 8.01(f) or (g) of the Credit Agreement, all rights of each Grantor
(x) to exercise or refrain from exercising the voting and other consensual
rights that it would otherwise be entitled to exercise pursuant to
Section 11(a)(i) shall, upon notice to such Grantor by the Administrative Agent,
cease and (y) to receive the dividends, interest and other distributions that it
would otherwise be authorized to receive and retain pursuant to
Section 11(a)(ii) shall cease, and all such rights shall thereupon become vested
in the Administrative Agent, which shall thereupon have the sole right to
exercise or refrain from exercising such voting and other consensual rights and
to receive and hold as Security Collateral such dividends, interest and other
distributions; and

 

(ii)         all dividends, interest and other distributions that are received
by any Grantor contrary to the provisions of paragraph (i) of this Section 11(b)
shall be received in trust for the benefit of the Administrative Agent, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Administrative Agent as Security Collateral in the same form as so received
(with any necessary indorsement).

 

 14 

 

 

Section 12.         Administrative Agent Appointed Attorney-in-Fact. Each
Grantor hereby irrevocably appoints the Administrative Agent such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor or otherwise, from time to time, upon the occurrence
and during the continuance of an Event of Default, in the Administrative Agent’s
discretion, to take any action and to execute any instrument that the
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Agreement, including, without limitation:

 

(a)          to obtain and adjust insurance required to be paid to the
Administrative Agent;

 

(b)          to ask for, demand, collect, sue for, recover, compromise, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

 

(c)          to receive, indorse and collect any drafts or other instruments,
documents and Chattel Paper, in connection with clause (a) or (b) above; and

 

Section 13.         Administrative Agent May Perform. If any Grantor fails to
perform any agreement contained herein, the Administrative Agent may, after
providing notice to such Grantor of its intent to do so (provided that, in the
case of an Event of Default pursuant to Sections 8.01(f) or (g) of the Credit
Agreement, such notice shall have automatically been deemed to have been given),
but without any obligation to do so, itself perform, or cause performance of,
such agreement, and the expenses of the Administrative Agent incurred in
connection therewith shall be payable by such Grantor under Section 16.

 

Section 14.         The Administrative Agent’s Duties. The powers conferred on
the Administrative Agent hereunder are solely to protect the Secured Parties’
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care with respect to the
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Administrative Agent shall have no duty
as to any Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not any Secured Party has or is deemed to have knowledge
of such matters, or as to the taking of any necessary steps to preserve rights
against any parties or any other rights pertaining to any Collateral. The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which it accords its own
property.

 

 15 

 

 

Section 15.         Remedies. If any Event of Default shall have occurred and be
continuing:

 

(a)          The Administrative Agent may exercise in respect of the Collateral,
in addition to other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party upon default
under the UCC (whether or not the UCC applies to the affected Collateral) and
also may: (i) require each Grantor to, and each Grantor hereby agrees that it
will, at its expense and upon request of the Administrative Agent forthwith,
assemble all or part of the Collateral as directed by the Administrative Agent
and make it available to the Administrative Agent at a place and time to be
designated by the Administrative Agent that is reasonably convenient to both
parties; (ii) without notice except as specified below, but subject to
pre-existing rights and licenses, sell the Collateral or any part thereof in one
or more parcels at public or private sale, at any of the Administrative Agent’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as the Administrative Agent may deem commercially reasonable;
(iii) occupy any premises owned or leased by any of the Grantors where the
Collateral or any part thereof is assembled or located for a reasonable period
in order to effectuate its rights and remedies hereunder or under law, without
obligation to such Grantor in respect of such occupation; and (iv) to the
maximum extent permitted by applicable law, exercise any and all rights and
remedies of any of the Grantors under or in connection with the Collateral, or
otherwise in respect of the Collateral, including, without limitation, (A) any
and all rights of such Grantor to demand or otherwise require payment of any
amount under, or performance of any provision of, the Accounts and the other
Collateral, and (B) exercise all other rights and remedies with respect to the
Accounts and the other Collateral, including, without limitation, those set
forth in Section 9-607 of the UCC. Each Grantor agrees that, to the extent
notice of sale shall be required by law, to the maximum extent permitted by
applicable law, at least ten (10) days’ notice to such Grantor of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification. To the maximum extent permitted by
applicable law, the Administrative Agent shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. The Administrative
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.

 

(b)          All payments received by any Grantor under or in connection with
any Collateral shall be received in trust for the benefit of the Administrative
Agent, shall be segregated from other funds of such Grantor and shall be, upon
request of the Administration Agent, paid over to the Administrative Agent in
the same form as so received (with any necessary indorsement).

 

(c)          The Administrative Agent may, during the continuation of an Event
of Default pursuant to the Credit Agreement, without notice to any Grantor
except as required by law and at any time or from time to time, charge, set-off
and otherwise apply all or any part of the Secured Obligations against any funds
held with respect to any Deposit Account that is not an Exempt Deposit Account.

 

(d)          Any cash held by or on behalf of the Administrative Agent and all
cash proceeds received by or on behalf of the Administrative Agent in respect of
any sale of, collection from, or other realization upon all or any part of the
Collateral may, in the discretion of the Administrative Agent, be held by the
Administrative Agent as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Administrative Agent
pursuant Section 16) in whole or in part by the Administrative Agent against,
all or any part of the Secured Obligations, in the manner set forth in
Section 8.03 of the Credit Agreement.

 

(e)          If the Administrative Agent shall determine to exercise its right
to sell all or any of the Security Collateral of any Grantor pursuant to this
Section 15, each Grantor agrees that, upon request of the Administrative Agent,
such Grantor will, subject to pre-existing rights and licenses, at its own
expense, use its reasonable best efforts to do or cause to be done all such
other acts and things as may be necessary to make such sale of such Security
Collateral or any part thereof valid and binding and in compliance with
applicable law.

 

(f)          Subject to compliance with applicable law, including the Securities
Act of 1933 and the Exchange Act and all rules and regulations thereunder, the
Administrative Agent is authorized, in connection with any sale of the Security
Collateral pursuant to this Section 15, to deliver or otherwise disclose to any
prospective purchaser of the Security Collateral: (i) any registration statement
or prospectus, and all supplements and amendments thereto; (ii) information and
projections and (iii) any other information in its possession relating to such
Security Collateral.

 

 16 

 

 

(g)          Each Grantor acknowledges the impossibility of ascertaining the
amount of damages that would be suffered by the Secured Parties by reason of the
failure by such Grantor to perform any of the covenants contained in
Section 15(f) above and, consequently, agrees that Section 15(f) shall be
specifically enforceable against such Grantor.

 

Section 16.         Expenses. Each Grantor will, upon demand, pay to the
Administrative Agent the amount of any and all reasonable and documented or
invoiced out-of-pocket costs and expenses that the Administrative Agent may
incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or operation of, or the sale of, collection from or
other realization upon, any of the Collateral of such Grantor, (iii) the
exercise or enforcement of any of the rights of the Administrative Agent or the
other Secured Parties hereunder or (iv) the failure by such Grantor to perform
or observe any of the provisions hereof, in each case, in the manner, and to the
extent, payable or reimbursable by the Borrower pursuant to Section 10.04 of the
Credit Agreement, as if such section were set forth in full herein, mutatis
mutandis.         

 

Section 17.         Amendments; Waivers; Additional Grantors; Etc. (a) Subject
to Section 10.01 of the Credit Agreement, no amendment or waiver of any
provision of this Agreement, and no consent to any departure by any Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent and the Grantors, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No failure on the part of the
Administrative Agent or any other Secured Party to exercise, and no delay in
exercising any right hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.

 

(b)          Upon the execution and delivery, or authentication, by any Person
of a security agreement supplement in substantially the form of Exhibit A hereto
(each a “Security Agreement Supplement”), (i) such Person shall be referred to
as an “Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Loan Documents to “Grantor” shall also
mean and be a reference to such Additional Grantor, and each reference in this
Agreement and the other Loan Documents to “Collateral” shall also mean and be a
reference to the Collateral of such Additional Grantor, and (ii) the
supplemental schedules I through IV attached to each Security Agreement
Supplement shall be incorporated into and become a part of and supplement
Schedules I through IV, respectively, hereto, and the Administrative Agent may
attach such supplemental schedules to such Schedules; and each reference to such
Schedules shall mean and be a reference to such Schedules as supplemented
pursuant to each Security Agreement Supplement.

 

Section 18.         Notices, Etc. All notices and other communications provided
for hereunder shall be in writing (including telegraphic, telecopy or telex
communication or facsimile transmission) and mailed, telegraphed, telecopied,
telexed, faxed, emailed or delivered to it, if to any Grantor, addressed to it
in care of the Borrower at the Borrower’s address specified in Section 10.02 of
the Credit Agreement, if to the Administrative Agent, at its address specified
in Section 10.02 of the Credit Agreement. All such notices and other
communications shall be deemed to be given or made at such time as shall be set
forth in Section 10.02 of the Credit Agreement. Delivery by telecopier or in
.pdf or similar format by electronic mail of an executed counterpart of any
amendment or waiver of any provision of this Agreement or of any Security
Agreement Supplement or Schedule hereto shall be effective as delivery of an
original executed counterpart thereof.

 

 17 

 

 

Section 19.         Continuing Security Interest; Assignments under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall to the extent provided herein (a) remain in full force and
effect until the termination of the Aggregate Commitments and the payment in
full in cash of the Secured Obligations (other than contingent indemnification
or other contingent obligations and obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements, in each case, as to
which no claim has been asserted) and the termination or expiration of all
Letters of Credit (other than Letters of Credit which have been Cash
Collateralized), (b) be binding upon each Grantor, its successors and assigns
and (c) inure, together with the rights and remedies of the Administrative Agent
hereunder, to the benefit of the Secured Parties and their respective successors
and permitted transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitments, the Loans owing to it
and the Note or Notes, if any, held by it) to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Lender herein or otherwise, in each case as provided in
Section 10.07 of the Credit Agreement.

 

Section 20.         Release; Termination. (a) Upon (x) any sale, lease, transfer
or other disposition of any item of Collateral of any Grantor not prohibited by
the terms of the Loan Documents (other than to another Loan Party or to a Person
becoming or required to become a Loan Party at the time of such sale, lease,
transfer or other disposition), (y) any transaction not prohibited by the terms
of the Loan Documents, resulting in a Grantor owning any Collateral becoming an
Excluded Subsidiary or being released from its obligations under the Guaranty,
or (z) any transaction not prohibited by the terms of the Loan Documents,
resulting in Collateral becoming Excluded Assets, in each case, the assignment,
pledge and security interest granted hereby with respect to such collateral
shall automatically terminate and all rights to such Collateral shall revert to
such Grantor and the Administrative Agent will, at such Grantor’s expense,
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence the release of such item of Collateral from the
assignment, pledge and security interest granted hereby; provided, however,
that, if requested by the Administrative Agent, such Grantor shall have
delivered to the Administrative Agent a written request for release, together
with a form of release for execution by the Administrative Agent, a certificate
of such Grantor to the effect that the transaction is in compliance with the
Loan Documents and such other supporting information as the Administrative Agent
may reasonably request.

 

(b)          Upon the termination of the Aggregate Commitments and the payment
in full in cash of the Secured Obligations (other than contingent
indemnification or other contingent obligations and obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements, in each
case, as to which no claim has been asserted), and the termination or expiration
of all Letters of Credit (other than Letters of Credit which have been Cash
Collateralized), the pledge and security interests granted hereby shall
automatically terminate and all rights to the Collateral shall revert to the
applicable Grantor. Upon any such termination, the Administrative Agent will, at
the applicable Grantor’s expense, execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

 

Section 21.         Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement in .pdf or similar format by electronic mail shall be effective as
delivery of an original executed counterpart of this Agreement.

 

Section 22.         The Mortgages. In the event that any of the Collateral
hereunder is also subject to a valid and enforceable Lien under the terms of any
Mortgage and the terms of such Mortgage are inconsistent with the terms of this
Agreement, then with respect to such Collateral, the terms of such Mortgage
shall be controlling (other than with respect to Section 2 hereof) in the case
of fixtures and real estate leases, letting and licenses of, and contracts and
agreements relating to the lease of, real property, and the terms of this
Agreement shall be controlling in the case of all other Collateral.

 

 18 

 

 

Section 23.         Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)          SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT TO THE EXCLUSIVE GENERAL JURISDICTION OF
THE SUPREME COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW
YORK SUPREME COURT”), AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK (THE “FEDERAL DISTRICT COURT,” AND TOGETHER WITH THE NEW
YORK SUPREME COURT, THE “NEW YORK COURTS”) AND APPELLATE COURTS FROM EITHER OF
THEM; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE (I) ANY AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS (IN WHICH CASE ANY PARTY SHALL BE ENTITLED TO ASSERT ANY CLAIM OR
DEFENSE, INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 23 WOULD OTHERWISE
REQUIRE TO BE ASSERTED IN A LEGAL ACTION OR PROCEEDING IN A NEW YORK COURT), OR
TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE ADMINISTRATIVE AGENT,
(II) ANY PARTY FROM BRINGING ANY LEGAL ACTION OR PROCEEDING IN ANY JURISDICTION
FOR THE RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT, (III) IF ALL SUCH NEW YORK
COURTS DECLINE JURISDICTION OVER ANY PERSON, OR DECLINE (OR, IN THE CASE OF THE
FEDERAL DISTRICT COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER OF SUCH
ACTION OR PROCEEDING, A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT
THERETO IN ANOTHER COURT HAVING JURISDICTION AND (IV) IN THE EVENT A LEGAL
ACTION OR PROCEEDING IS BROUGHT AGAINST ANY PARTY HERETO OR INVOLVING ANY OF ITS
ASSETS OR PROPERTY IN ANOTHER COURT (WITHOUT ANY COLLUSIVE ASSISTANCE BY SUCH
PARTY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES), SUCH PARTY FROM ASSERTING A
CLAIM OR DEFENSE (INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 23 WOULD
OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL ACTION OR PROCEEDING IN A NEW YORK
COURT) IN ANY SUCH ACTION OR PROCEEDING.

 

(c)          EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN SECTION 23(B). EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.17(d) OF THE CREDIT AGREEMENT. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)          EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 23(e)
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

[Signature Pages Follow]

 

 19 

 

 

IN WITNESS WHEREOF, each Grantor and the Administrative Agent have caused this
Agreement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first written above.

 

  THE KEYW CORPORATION,   as a Grantor         By: /s/ William J. Weber    
Name:  William J. Weber     Title:  President and Chief Executive Officer      
  THE KEYW HOLDING CORPORATION,   as a Grantor         By: /s/ William J. Weber
    Name:  William J. Weber     Title:  President and Chief Executive Officer  
      SOTERA DEFENSE SOLUTIONS, INC.,   as a Grantor         By: /s/ William J.
Weber     Name:  William J. Weber     Title:  President and Chief Executive
Officer         SOTERA HOLDINGS INC.,   as a Grantor         By: /s/ William J.
Weber     Name:  William J. Weber     Title:  President and Chief Executive
Officer

 

[Signature Page to Security Agreement]

 



 

 



 

  ROYAL BANK OF CANADA,   as Administrative Agent         By: /s/ Ann Hurley    
Name:  Ann Hurley     Title:  Manager, Agency

 

[Signature Page to Security Agreement]

 

 

 

 

Schedule I to the
Security Agreement

 

LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION, JURISDICTION OF
ORGANIZATION OR INCORPORATION, ORGANIZATIONAL IDENTIFICATION NUMBER AND TAX
IDENTIFICATION NUMBER

 

 

Name

  Chief
Executive Office   Type of
Organization    Jurisdiction   Organizational
Identification
Number   Tax
Identification
Number                       The KeyW Holding Corporation   7740 Milestone
Parkway, Suite 150, Hanover, MD 21076   Corporation   Maryland   D13357330  
27-1594952                       The KeyW Corporation   7740 Milestone Parkway,
Suite 150, Hanover, MD 21076   Corporation   Maryland   D12526901   26-2620786  
                    Sotera Holdings Inc.   2121 Cooperative Way, Suite 400,
Herndon, VA 20171   Corporation   Delaware   4945963   27-5223298              
        Sotera Defense Solutions, Inc.   2121 Cooperative Way, Suite 400,
Herndon, VA 20171   Corporation   Delaware   4640222   20-4477465

 

 

 

 

Schedule II to the
Security Agreement

 

PLEDGED DEBT

 

SenSage, Inc. (SenSage) entered into a Reseller Agreement dated December 22,
2006, with Integra SpA, an Italian company.  The Reseller Agreement was
terminated by SenSage on February 22, 2008, because Integra SpA failed to remit
payment for $192,000.00 that was due to SenSage on November 4, 2007.  SenSage
filed a complaint in civil court in Rome, Italy against Integra SpA for payment
of the sum owed.  In November 2012, SenSage prevailed in the case and obtained a
judgment for the sum due, as well as interest, and attorneys’ fees.  SenSage
continues to attempt to recover amounts due under the judgment.

 

PLEDGED EQUITY

 

Issuer  Grantor/Record
Owner  Issuer’s Type
of
Organization  Certificate
No.  No. of Shares
or Interests
Owned   No. of Shares
or Interests
Outstanding   Percentage
Ownership  The KeyW Corporation  The KeyW Holding Corporation  Corporation  M-1 
 1,000    1,000    100% Hexis Cyber Solutions, Inc.  The KeyW Holding
Corporation  Corporation  2   11,111    11,111    100% Aeroptic, LLC  The KeyW
Corporation  Limited liability company  2   n/a    n/a    100% GeoVantage, Inc. 
Aeroptic, LLC  Corporation  12   2,224,041    3,300,129    100%          13 
 1,076,088            SenSage, Inc.  Hexis Cyber Solutions, Inc.  Corporation 
A-2   1,000    1,000    100% Sotera Holdings Inc.  The KeyW Corporation 
Corporation  42   100    100    100% Sotera Defense Solutions, Inc.  Sotera
Holdings Inc.  Corporation  1   1    1    100% Potomac Fusion, LLC  Sotera
Defense Solutions, Inc.  Limited liability company  n/a   100    100    100%

 



 

 

 

Schedule III to the
Security Agreement

 

INTELLECTUAL PROPERTY

 

I. PATENTS

 

Grantor

 

Patent Titles

 

Patent No.

 

Applic. No.

 

Filing Date

 

Issue Date

The KeyW Corporation   Computer controlled, 3-CCD camera, airborne, variable
interference filter imaging spectrometer system   5,790,188   08/524,864  
September 7, 1995   August 4, 1998 The KeyW Corporation   Computerized component
variable interference filter imaging spectrometer system method and apparatus  
6,211,906   09/165,873   October 2, 1998   April 3, 2001 The KeyW Corporation  
Data storage module comprising multiple storage medium components   8,358,499  
12/577,559   October 12, 2009   January 22, 2013 The KeyW Corporation  
Dual-swath imaging system   8,462,209   12/492,458   June 26, 2009   June 11,
2013 The KeyW Corporation   Partial arc curvilinear direct drive servomotor  
8,803,467   13/273,373   October 14, 2011   August 12, 2014 The KeyW Corporation
  Packet capture deep pack inspection sensor   9,154,461   13/895,666   May 16,
2013   October 6, 2015 The KeyW Corporation   Network attack offensive appliance
  9,215,208   13/966,710   August 14, 2013   December 15, 2015 The KeyW
Corporation   Systems and methods for optimizing computer network operations  
n/a   14/249,071   April 9, 2014   Pending The KeyW Corporation   Electronic
Data Storage with Multiple Configurable Data Storage Mediums   n/a   14/796,740
  July 10, 2015   Pending The KeyW Corporation   Modular aviation equipment rack
  n/a   14/918,230   October 20, 2015   Pending The KeyW Corporation  
Utilization of Virtual Machines in a Cyber Learning Management Environment   n/a
  14/947,662   November 20, 2015   Pending

 

 

 

 

II. TRADEMARKS

 

Grantor

 

Mark

 

Reg. No.

 

Applic. No.

 

Filing Date

 

Registration
Date

The KeyW Corporation   EGIMBAL   3986467   77859049   October 28, 2009   June
28, 2011 The KeyW Corporation   FLIGHT LANDATA and Design   4066831   85303933  
April 25, 2011   December 6, 2011 The KeyW Corporation   JOINT FORCES SENSOR  
4098734   85350176   June 20, 2011   February 14, 2012 The KeyW Corporation  
Packet Jet   4101836   85348935   June 17, 2011   February 21, 2012 The KeyW
Corporation   Cyber Warrior   3941733   77907590   January 8, 2010   April 5,
2011 The KeyW Corporation   Milestone Intelligence Group plus mark   4055709  
85271714   March 20, 2011   November 15, 2011 The KeyW Corporation   Parrot Labs
and corresponding mark   4628225   86217707   March 11, 2014   October 28, 2014
The KeyW Corporation   [image of parrot]   4617665   86245408   April 8, 2014  
October 7, 2014 The KeyW Corporation   Aeroptic   4871101   85951518   June 5,
2013   December 15, 2015 The KeyW Corporation   KEYRADAR   5021668   86860105  
December 29, 2015   August 16, 2016 The KeyW Corporation   Aeroptic (image)  
Pending   87134808   August 11, 2016   pending Sotera Defense Solutions, Inc.  
SFA   2217374   75410371   December 23, 1997   January 12, 1999

 

 

 

 

III. DOMAIN NAMES

 

The KeyW Corporation   Sotera Defense Solutions, Inc.

AEROPTIC.COM

CYBERSIGNALINTEL.COM

CYBERWARFARECONSORTIUM.COM

CYBERWARFARECONSORTIUM.ORG

CYBERWARFAREOFFENSIVECONSORTIUM.COM

CYBERWARFAREOFFENSIVECONSORTIUM.ORG

CYBERWARFAREREPORT.COM

CYBERWARFAREREPORT.NET

CYBERWARRIOR.NET

CYNIALATION.COM

CYSIGIN.COM

CYSIGIN.NET

CYWARFIUS.COM

E-GIMBAL.COM

E-GIMBAL.NET

EGIMBAL.COM

EGIMBAL.NET

EIGPRODUCTS.COM

EVERESTTSI.COM

FASI.COM

FLD-OVERSEAS.COM

FLIGHTLANDATA.COM

FLIGHTLANDATA.NET

FLIGHTLANDDATA.COM

GEOVANTAGE.COM

ICCI-US.COM

INSIGHTINFOTEC.COM

INTEGRATEDCC.COM

JKATECH.COM

KEYW-CORP.COM

KEYWCORP.COM

MAXDRIVE.INFO

MBFRF.ORG

MDCYBERROUNDTABLE.ORG

MIDATALINK.COM

MIDATALINK.NET

MIDATALINK.ORG

PARROTLABS.COM

PONTETEC.COM

PONTETEC.NET

PONTETEC.ORG

PONTETECH.COM

PONTETECHNOLOGIES.COM

PONTETEK.COM

POOLEINC.COM

POOLEINC.NET

RIVERTREE.US

SAIHOST.COM

SAIHOST.NET

SAIHOST.ORG

SANDHENTERPRISES.COM

SYCAMORE.US

USCYBERCORP.COM

WEBMB.ORG

 

G-TECH.US

G-TECH.US.COM

GLOBALDEFENSETECHNOLOGY.US.COM

GTEC-INC.BIZ

GTEC-INC.CO

GTEC-INC.COM

GTEC-INC.INFO

GTEC-INC.NET

GTEC-INC.ORG

GTEC-INC.SITE

GTEC-INC.US

GTEC.CO

GTEC.US.COM

POTOMACFUSION.COM

SOTERA-DEFENSE.CO

SOTERA-DEFENSE.COM

SOTERA-DS.CO

SOTERA-DS.COM

SOTERA-INC.CO

SOTERA-INC.COM

SOTERA.CO

SOTERA.US

SOTERADEFENSE.BIZ

SOTERADEFENSE.CO

SOTERADEFENSE.COM

SOTERADEFENSE.NET

SOTERADEFENSE.ORG

SOTERADEFENSE.US

SOTERADEFENSESOLUTIONS.CO

SOTERADEFENSESOLUTIONS.COM

SOTERADEFENSESOLUTIONS.NET

SOTERADEFENSESOLUTIONS.ORG

SOTERADEFENSESOLUTIONS.US

SOTERADS.CO

SOTERADS.COM

SOTERAINC.BIZ

SOTERAINC.CO

SOTERAINC.COM

SOTERAINC.NET

SOTERAINC.ORG

SOTERAINC.US

VALEO-INTERNATIONAL.COM

SPT-INC.COM

PRIMROSENET.NET

 

 

 

 

IV. COPYRIGHTS

 

Grantor

 

Title of Work

 

Reg. No.

 

Registration Date

The KeyW Corporation   Business Courtesies (pamphlet)   Txu 1-711-169  
September 2, 2008 The KeyW Corporation   THE DRESS CODE (pamphlet)   TXU
1-711-166   September 2, 2008 The KeyW Corporation   Moving Toward a Unified
Threat Assessment and Analysis Tool (Text)   TXu001275167   March 18, 2009
Sotera Defense Solutions, Inc.   Silver Streak outdoor power equipment
replacement parts (serial)   TX593450/CSN0031289   December 8, 1980 Sotera
Defense Solutions, Inc.   Silver Streak engine parts   TX593499/CSN031288  
December 8, 1980

 

 

 

 

Schedule IV to the
Security Agreement

 

COMMERCIAL TORT CLAIMS

 

None.

 

 

 

 

Exhibit A to the
Security Agreement

 

FORM OF SECURITY AGREEMENT SUPPLEMENT

 

[Date of Security Agreement Supplement]

 

ROYAL BANK OF CANADA
as the Administrative Agent for the
Secured Parties referred to in the
Credit Agreement referred
to below
___________________________
___________________________
Attn: ______________________

 

[Name of Additional Grantor]

 

Ladies and Gentlemen:

 

Reference is made to (i) the Credit Agreement dated as of April 4, 2017 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among THE KEYW CORPORATION, a Maryland
corporation and a wholly-owned subsidiary of THE KEYW HOLDING CORPORATION, a
Maryland corporation (“Parent”), Parent, the Lenders and Royal Bank of Canada,
as Swing Line Lender, L/C Issuer and Administrative Agent (in such capacity, the
“Administrative Agent”) and (ii) the Security Agreement dated April 4, 2017 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), among the Grantors from time to time party
thereto and the Administrative Agent. Terms defined in the Credit Agreement or
the Security Agreement and not otherwise defined herein are used herein as
defined in the Credit Agreement or the Security Agreement (and in the event a
term is defined differently in the Credit Agreement and the Security Agreement,
the applicable definition shall be the one given to such term in the Security
Agreement).

 

Section 1.          Grant of Security. The undersigned hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in, all of its right, title and interest in and to all of the
Collateral of the undersigned (including all Accounts, cash and Cash
Equivalents, Chattel Paper, Commercial Tort Claims set forth on Schedule IV of
this Security Agreement Supplement, Deposit Accounts, Documents, Equipment,
Fixtures, General Intangibles, Goods, Instruments, Inventory, Letter of Credit
Rights, Security Collateral, Agreement Collateral, Intellectual Property
Collateral, and the other Collateral referred to in Section 2 of the Security
Agreement), except for any Excluded Assets, whether now owned or hereafter
acquired by the undersigned, wherever located and whether now or hereafter
existing or arising, including, without limitation, the property and assets of
the undersigned set forth on the attached supplemental schedules to the
Schedules to the Security Agreement. The undersigned shall not be required to
take any actions described as Perfection Exceptions.

 

 A-1 

 

 

Section 2.          Security for Obligations. The grant of a security interest
in the Collateral by the undersigned under this Security Agreement Supplement
and the Security Agreement secures the payment of all Secured Obligations of the
undersigned now or hereafter existing under or in respect of the Secured
Documents (as such Secured Documents may be amended, amended and restated,
supplemented, replaced, refinanced or otherwise modified from time to time
(including any increases of the principal amount outstanding thereunder)),
whether direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this Security Agreement
Supplement and the Security Agreement secures the payment of all amounts that
constitute part of the Secured Obligations that would be owed by the Grantor to
any Secured Party under the Secured Documents but for the fact that they are
unenforceable or not allowable due to the effects of Debtor Relief Laws.
Notwithstanding anything to the contrary contained in this Security Agreement
Supplement or any provision of any other Loan Document, the Secured Obligations
shall not extend to or include any Excluded Swap Obligation.

 

Section 3.          Supplements to Security Agreement Schedules. The undersigned
has attached hereto supplemental Schedules I through IV, respectively, to the
Security Agreement, and the undersigned hereby certifies, as of the date first
above written, that such supplemental schedules have been prepared by the
undersigned in substantially the form of the equivalent Schedules to the
Security Agreement and are complete and correct in all material respects.

 

Section 4.          Authorization to File UCC Statements. The undersigned hereby
authorizes the Administrative Agent to file, at any time or from time to time,
one or more UCC financing or continuation statements, and amendments thereto,
including, without limitation, one or more UCC financing statements indicating
that such financing statements cover all assets or all personal property,
whether now owned or hereafter acquired (or words of similar effect) of the
undersigned, in each case without the signature of the undersigned, and
regardless of whether any particular asset described in such financing
statements falls within the scope of the UCC or the granting clause of this
Security Agreement Supplement.

 

Section 5.          Representations and Warranties. The undersigned hereby makes
each representation and warranty set forth in Section 7 of the Security
Agreement with respect to itself (as supplemented by the attached supplemental
schedules) as of the date hereof.

 

Section 6.          Obligations Under the Security Agreement. The undersigned
hereby agrees, as of the date first above written, to be bound as a Grantor by
all of the terms and provisions of the Security Agreement to the same extent as
each of the other Grantors. The undersigned further agrees, as of the date first
above written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned
and that each reference to the “Collateral” or any part thereof shall also mean
and be a reference to the undersigned’s Collateral or part thereof, as the case
may be.

 

Section 7.          Governing Law; Jurisdiction; Etc. (a) THIS SECURITY
AGREEMENT SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

 A-2 

 

 

(b)          EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR
ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
SECURITY AGREEMENT SUPPLEMENT TO THE EXCLUSIVE GENERAL JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW YORK
SUPREME COURT”), AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK (THE “FEDERAL DISTRICT COURT,” AND TOGETHER WITH THE NEW YORK
SUPREME COURT, THE “NEW YORK COURTS”) AND APPELLATE COURTS FROM EITHER OF THEM;
PROVIDED THAT NOTHING IN THIS SECURITY AGREEMENT SUPPLEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE (I) ANY AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS (IN WHICH CASE ANY PARTY SHALL BE ENTITLED TO
ASSERT ANY CLAIM OR DEFENSE, INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 7
WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL ACTION OR PROCEEDING IN A NEW
YORK COURT), OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
ADMINISTRATIVE AGENT, (II) ANY PARTY FROM BRINGING ANY LEGAL ACTION OR
PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT, (III) IF ALL SUCH NEW YORK COURTS DECLINE JURISDICTION OVER ANY
PERSON, OR DECLINE (OR, IN THE CASE OF THE FEDERAL DISTRICT COURT, LACK)
JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR PROCEEDING, A LEGAL
ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN ANOTHER COURT HAVING
JURISDICTION AND (IV) IN THE EVENT A LEGAL ACTION OR PROCEEDING IS BROUGHT
AGAINST ANY PARTY HERETO OR INVOLVING ANY OF ITS ASSETS OR PROPERTY IN ANOTHER
COURT (WITHOUT ANY COLLUSIVE ASSISTANCE BY SUCH PARTY OR ANY OF ITS SUBSIDIARIES
OR AFFILIATES), SUCH PARTY FROM ASSERTING A CLAIM OR DEFENSE (INCLUDING ANY
CLAIM OR DEFENSE THAT THIS SECTION 7 WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A
LEGAL ACTION OR PROCEEDING IN A NEW YORK COURT) IN ANY SUCH ACTION OR
PROCEEDING.

 

(c)          EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT SUPPLEMENT IN ANY COURT REFERRED TO
SECTION 7(B). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.17(d) OF THE CREDIT AGREEMENT. NOTHING
IN THIS SECURITY AGREEMENT SUPPLEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)          EACH PARTY TO THIS SECURITY AGREEMENT SUPPLEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS SECURITY AGREEMENT SUPPLEMENT OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO THIS SECURITY AGREEMENT SUPPLEMENT, OR THE TRANSACTIONS
RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS SECURITY
AGREEMENT SUPPLEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 7(e) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

[Remainder of the page intentionally left in blank.]

 

 A-3 

 

 

  Very truly yours,       [NAME OF ADDITIONAL GRANTOR]         By:       Name:  
  Title:         Address for notices:            

 

Acknowledged,       ROYAL BANK OF CANADA,   as Administrative Agent         By:
      Name:     Title:  

 

 A-4 

 

 

Exhibit B to the
Security Agreement

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated April 4, 2017, is among the Persons listed on the signature
pages hereof (collectively, the “Grantors”) and ROYAL BANK OF CANADA, as
administrative agent (the “Administrative Agent”) for the Secured Parties (as
defined in the Credit Agreement referred to below).

 

WHEREAS, THE KEYW CORPORATION, a Maryland corporation (the “Borrower”) and a
wholly-owned subsidiary of THE KEYW HOLDING CORPORATION, a Maryland corporation
(“Parent”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, each a “Lender”) and Royal Bank of Canada, as Swing
Line Lender, L/C Issuer and Administrative Agent have entered into a Credit
Agreement dated of even date herewith (as amended, amended and restated,
supplemented, replaced, refinanced or otherwise modified from time to time
(including any increases of the principal amount outstanding thereunder), the
“Credit Agreement”);

 

WHEREAS, as a condition precedent to the making of the Loans by the Lenders from
time to time and the issuance of Letters of Credit by the L/C Issuers from time
to time, the entry into Secured Hedge Agreements by the Hedge Banks from time to
time and the entry into Secured Cash Management Agreements by the Cash
Management Banks from time to time, each Grantor has executed and delivered that
certain Security Agreement dated April 4, 2017 among the Grantors and the
Administrative Agent (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”); and

 

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the
Grantors, and have agreed thereunder to execute this IP Security Agreement for
recording with the United States Patent and Trademark Office, the United States
Copyright Office and any other appropriate domestic governmental authorities, as
applicable.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

 

Section 8.          Grant of Security. As security for the payment or
performance, as the case may be, in full, of the Secured Obligations, each
Grantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in all of such Grantor’s right, title and
interest in and to the following to the extent governed by, arising under,
pursuant to, or by virtue of, the laws of the United States of America or any
state thereof (the “Collateral”):

 

(a)          all patents, patent applications, utility models, statutory
invention registrations and all inventions, including those claimed or disclosed
therein and all improvements thereto (“Patents”);

 

(b)          all trademarks, trademark applications, service marks, domain
names, trade dress, logos, designs, slogans, trade names, business names,
corporate names and other source identifiers, and all general intangibles of
like nature whether registered or unregistered, together, in each case, with the
goodwill symbolized thereby (“Trademarks”);

 

 B-1 

 

 

(c)          all copyrights, including, without limitation, copyrights in
Computer Software (as hereinafter defined), internet web sites and the content
thereof, whether registered or unregistered (“Copyrights”);

 

(d)          all confidential and proprietary information, including, without
limitation, know-how, trade secrets, manufacturing and production processes and
techniques, inventions, research and development information, databases and
data, including, without limitation, technical data, financial, marketing and
business data, pricing and cost information, business and marketing plans and
customer and supplier lists and information (collectively, “Trade Secrets”), and
all other intellectual and intangible property of any type, including, without
limitation, industrial designs and mask works;

 

(e)          all registrations and applications for registration for any of the
foregoing in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, including, without limitation, the
registrations and applications for registration of United States intellectual
property set forth in Schedule I hereto (as may be supplemented from time to
time), together with all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations thereof;

 

(f)          any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages;

 

provided that notwithstanding anything to the contrary contained in the
foregoing clauses (a) through (e), the security interest created hereby shall
not extend to, and the term “Collateral” shall not include, any Excluded Assets,
including, but not limited to, any intent-to-use trademark applications prior to
the filing, and acceptance by the United States Patent and Trademark Office, of
a “Statement of Use” or “Amendment to Allege Use” with respect thereto, if any,
to the extent that, and solely during the period in which, the grant of a
security interest therein prior to such filing and acceptance would impair the
validity or enforceability of such intent-to-use trademark applications or the
resulting trademark registrations under applicable federal law.

 

Section 9.          Security for Obligations. The grant of a security interest
in, the Collateral by each Grantor under this IP Security Agreement secures the
payment of all Secured Obligations of such Grantor now or hereafter existing
under or in respect of the Secured Documents (as such Secured Documents may be
amended, amended and restated, supplemented, replaced, refinanced or otherwise
modified from time to time (including any increases of the principal amount
outstanding thereunder)), whether direct or indirect, absolute or contingent,
and whether for principal, reimbursement obligations, interest, premiums,
penalties, fees, indemnifications, contract causes of action, costs, expenses or
otherwise. Without limiting the generality of the foregoing, this IP Security
Agreement secures, as to each Grantor, the payment of all amounts that
constitute part of the Secured Obligations that would be owed by such Grantor to
any Secured Party under the Secured Documents but for the fact that they are
unenforceable or not allowable due to the effects of Debtor Relief Laws.

 

Section 10.         Recordation. Each Grantor authorizes and requests that the
Register of Copyrights, the Commissioner for Patents and the Commissioner for
Trademarks and any other applicable government officer record this IP Security
Agreement.

 

Section 11.         Execution in Counterparts. This IP Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Agreement by telecopier or in .pdf or similar format by electronic mail
shall be effective as delivery of an original executed counterpart of this
Agreement.

 

 B-2 

 

 

Section 12.         Grants, Rights and Remedies. This IP Security Agreement has
been entered into in conjunction with the provisions of the Security Agreement.
Each Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Administrative Agent
with respect to the Collateral are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein. In the event of any conflict between the
terms of this IP Security Agreement and the terms of the Security Agreement, the
terms of the Security Agreement shall govern.

 

Section 13.         Governing Law; Jurisdiction; Etc. (a) THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

(b)          EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR
ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT TO THE EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE
“FEDERAL DISTRICT COURT,” AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW
YORK COURTS”) AND APPELLATE COURTS FROM EITHER OF THEM; PROVIDED THAT NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE (I) ANY AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS (IN WHICH CASE ANY
PARTY SHALL BE ENTITLED TO ASSERT ANY CLAIM OR DEFENSE, INCLUDING ANY CLAIM OR
DEFENSE THAT THIS SECTION 6 WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL
ACTION OR PROCEEDING IN A NEW YORK COURT), OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF THE ADMINISTRATIVE AGENT, (II) ANY PARTY FROM BRINGING
ANY LEGAL ACTION OR PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT, (III) IF ALL SUCH NEW YORK COURTS DECLINE
JURISDICTION OVER ANY PERSON, OR DECLINE (OR, IN THE CASE OF THE FEDERAL
DISTRICT COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR
PROCEEDING, A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN
ANOTHER COURT HAVING JURISDICTION AND (IV) IN THE EVENT A LEGAL ACTION OR
PROCEEDING IS BROUGHT AGAINST ANY PARTY HERETO OR INVOLVING ANY OF ITS ASSETS OR
PROPERTY IN ANOTHER COURT (WITHOUT ANY COLLUSIVE ASSISTANCE BY SUCH PARTY OR ANY
OF ITS SUBSIDIARIES OR AFFILIATES), SUCH PARTY FROM ASSERTING A CLAIM OR DEFENSE
(INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 6 WOULD OTHERWISE REQUIRE TO
BE ASSERTED IN A LEGAL ACTION OR PROCEEDING IN A NEW YORK COURT) IN ANY SUCH
ACTION OR PROCEEDING.

 

(c)          EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS IP SECURITY AGREEMENT IN ANY COURT REFERRED TO IN SECTION
6(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

 B-3 

 

 

(d)          EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.17(d) OF THE CREDIT AGREEMENT. NOTHING
IN THIS IP SECURITY AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)          EACH PARTY TO THIS IP SECURITY AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS IP SECURITY AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO THIS IP SECURITY AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 6(e) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

 B-4 

 

 

IN WITNESS WHEREOF, each Grantor and the Administrative Agent have caused this
IP Security Agreement to be duly executed and delivered by its officer thereunto
duly authorized as of the date first written above.

 

  [NAMES OF ENTITIES OWNING IP]         By:       Name:     Title:

 

 B-5 

 

 

  ROYAL BANK OF CANADA,   as Administrative Agent         By:       Name:    
Title:

 

 B-6 

 

  

Exhibit C to the
Security Agreement

 

FORM OF
INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (this “IP Security
Agreement Supplement”) dated [ ], is made by the Person listed on the signature
page hereof (the “Grantor”) in favor of ROYAL BANK OF CANADA, as administrative
agent (the “Administrative Agent”) for the Secured Parties (as defined in the
Credit Agreement referred to below).

 

WHEREAS, THE KEYW CORPORATION, a Maryland corporation (the “Borrower”) and a
wholly-owned subsidiary of THE KEYW HOLDING CORPORATION, a Maryland corporation
(“Parent”), Parent, each lender from time to time party thereto (collectively,
the “Lenders” and individually, each a “Lender”) and Royal Bank of Canada, as
Swing Line Lender, L/C Issuer and Administrative Agent have entered into a
Credit Agreement dated as of April 4, 2017 (as amended, amended and restated,
supplemented, replaced, refinanced or otherwise modified from time to time
(including any increases of the principal amount outstanding thereunder), the
“Credit Agreement”). Terms defined in the Credit Agreement or in the Security
Agreement (as defined below) and not otherwise defined herein are used herein as
defined in the Credit Agreement or the Security Agreement, as the case may be
(and in the event of a term is defined differently in the Credit Agreement and
the Security Agreement, the applicable definition shall be the one given to such
term in the Security Agreement);

 

WHEREAS, pursuant to the Credit Agreement, the Grantors have executed and
delivered or otherwise become bound by that certain Security Agreement dated
April 4, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) and that certain
Intellectual Property Security Agreement dated April 4, 2017 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“IP Security Agreement”); and

 

WHEREAS, under the terms of the Security Agreement, the Grantor has agreed to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in any after-acquired intellectual property collateral of the
Grantor and has agreed in connection therewith to execute this IP Security
Agreement Supplement for recording with the United States Patent and Trademark
Office, the United States Copyright Office and other domestic governmental
authorities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:

 

Section 1.          Grant of Security. As security for the payment or
performance, as the case may be, in full, of the Secured Obligations, each
Grantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in all of such Grantor’s right, title and
interest in and to the following to the extent governed by, arising under,
pursuant to, or by virtue of, the laws of the United States of America or any
state thereof (the “Additional Collateral”):

 

(a)          all patents, patent applications, utility models, statutory
invention registrations and all inventions, including those claimed or disclosed
therein and all improvements thereto (“Patents”);

 

(b)          all trademarks, trademark applications, service marks, domain
names, trade dress, logos, designs, slogans, trade names, business names,
corporate names and other source identifiers, and all general intangibles of
like nature whether registered or unregistered, together, in each case, with the
goodwill symbolized thereby (“Trademarks”);

 

 C-1 

 

 

(c)          all copyrights, including, without limitation, copyrights in
Computer Software (as hereinafter defined), internet web sites and the content
thereof, whether registered or unregistered (“Copyrights”);

 

(d)          all confidential and proprietary information, including, without
limitation, know-how, trade secrets, manufacturing and production processes and
techniques, inventions, research and development information, databases and
data, including, without limitation, technical data, financial, marketing and
business data, pricing and cost information, business and marketing plans and
customer and supplier lists and information (collectively, “Trade Secrets”), and
all other intellectual and intangible property of any type, including, without
limitation, industrial designs and mask works;

 

(e)          all registrations and applications for registration for any of the
foregoing in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, including, without limitation, the
registrations and applications for registration of United States intellectual
property set forth in Schedule I hereto, together with all reissues, divisions,
continuations, continuations-in-part, extensions, renewals and reexaminations
thereof; and

 

(f)          any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages;

 

provided that notwithstanding anything to the contrary contained in the
foregoing clauses (i) through (v), the security interest created hereby shall
not extend to, and the term “Collateral” shall not include, any Excluded Assets,
including, but not limited to, any intent-to-use trademark applications prior to
the filing, and acceptance by the United States Patent and Trademark Office, of
a “Statement of Use” or “Amendment to Allege Use” with respect thereto, if any,
to the extent that, and solely during the period in which, the grant of a
security interest therein prior to such filing and acceptance would impair the
validity or enforceability of such intent-to-use trademark applications or the
resulting trademark registrations under applicable federal law.

 

Section 2.          Supplement to Security Agreement. Schedule III to the
Security Agreement is, effective as of the date hereof, hereby supplemented to
add to such Schedule the Additional Collateral.

 

Section 3.          Security for Obligations. The grant of a security interest
in the Additional Collateral by the Grantor under this IP Security Agreement
Supplement secures the payment of all Secured Obligations of the Grantor now or
hereafter existing under or in respect of the Secured Documents (as such Secured
Documents may be amended, amended and restated, supplemented, replaced,
refinanced or otherwise modified from time to time (including any increases of
the principal amount outstanding thereunder)), whether direct or indirect,
absolute or contingent, and whether for principal, reimbursement obligations,
interest, premiums, penalties, fees, indemnifications, contract causes of
action, costs, expenses or otherwise. Without limiting the generality of the
foregoing, this IP Security Agreement Supplement secures the payment of all
amounts that constitute part of the Secured Obligations that would be owed by
the Grantor to any Secured Party under the Secured Documents but for the fact
that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving a Loan Party.

 

 C-2 

 

 

Section 4.          Recordation. Each Grantor authorizes and requests that the
Register of Copyrights, the Commissioner for Patents and the Commissioner for
Trademarks and any other applicable government officer record this IP Security
Agreement Supplement.

 

Section 5.          Grants, Rights and Remedies. This IP Security Agreement
Supplement has been entered into in conjunction with the provisions of the
Security Agreement. The Grantor does hereby acknowledge and confirm that the
grant of the security interest hereunder to, and the rights and remedies of, the
Administrative Agent with respect to the Additional Collateral are more fully
set forth in the Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this IP Security Agreement Supplement and the
terms of the Security Agreement, the terms of the Security Agreement shall
govern.

 

Section 6.          Governing Law; Jurisdiction; Etc. (a) THIS IP SECURITY
AGREEMENT SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

(b)          EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR
ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS IP
SECURITY AGREEMENT SUPPLEMENT TO THE EXCLUSIVE GENERAL JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW YORK
SUPREME COURT”), AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK (THE “FEDERAL DISTRICT COURT,” AND TOGETHER WITH THE NEW YORK
SUPREME COURT, THE “NEW YORK COURTS”) AND APPELLATE COURTS FROM EITHER OF THEM;
PROVIDED THAT NOTHING IN THIS IP SECURITY AGREEMENT SUPPLEMENT SHALL BE DEEMED
OR OPERATE TO PRECLUDE (I) ANY AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS (IN WHICH CASE ANY PARTY SHALL BE ENTITLED TO
ASSERT ANY CLAIM OR DEFENSE, INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 6
WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL ACTION OR PROCEEDING IN A NEW
YORK COURT), OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
ADMINISTRATIVE AGENT, (II) ANY PARTY FROM BRINGING ANY LEGAL ACTION OR
PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT, (III) IF ALL SUCH NEW YORK COURTS DECLINE JURISDICTION OVER ANY
PERSON, OR DECLINE (OR, IN THE CASE OF THE FEDERAL DISTRICT COURT, LACK)
JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR PROCEEDING, A LEGAL
ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN ANOTHER COURT HAVING
JURISDICTION AND (IV) IN THE EVENT A LEGAL ACTION OR PROCEEDING IS BROUGHT
AGAINST ANY PARTY HERETO OR INVOLVING ANY OF ITS ASSETS OR PROPERTY IN ANOTHER
COURT (WITHOUT ANY COLLUSIVE ASSISTANCE BY SUCH PARTY OR ANY OF ITS SUBSIDIARIES
OR AFFILIATES), SUCH PARTY FROM ASSERTING A CLAIM OR DEFENSE (INCLUDING ANY
CLAIM OR DEFENSE THAT THIS SECTION 6 WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A
LEGAL ACTION OR PROCEEDING IN A NEW YORK COURT) IN ANY SUCH ACTION OR
PROCEEDING.

 

(c)          EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS IP SECURITY AGREEMENT SUPPLEMENT IN ANY COURT REFERRED TO IN
SECTION 6(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

 C-3 

 

 

(d)          EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.17(d) OF THE CREDIT AGREEMENT. NOTHING
IN THIS IP SECURITY AGREEMENT SUPPLEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)          EACH PARTY TO THIS IP SECURITY AGREEMENT SUPPLEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS IP SECURITY AGREEMENT SUPPLEMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS IP SECURITY AGREEMENT SUPPLEMENT, OR
THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 6(e)
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

 C-4 

 

 

IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement Supplement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first written above.

 

  [NAME OF GRANTOR]         By:       Name:     Title:         Address for
notices:                        

 



 C-5 

 

 

ROYAL BANK OF CANADA,   as Administrative Agent         By:       Name:    
Title:  

 

 C-6 

 